Title: To Thomas Jefferson from Archibald Robertson, 28 July 1825
From: Robertson, Archibald
To: Jefferson, Thomas


Dear Sir
Lynchburg
28th July 1825
The bearer of this Mr George W Turner being called to Charlottesville as a witness, I avail my self of the opportunity of his calling on you, with your notes to Mr Yancey which he has assigned to me, for the purpose of consolidating them to which I hope you will have no objections, should it be inconvenient for you at this time to take them in—Respectfully Your Mo Ob StA. Robertson